Citation Nr: 1417947	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-17 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran served on active duty from June 1958 to July 1979, including service in the Republic of Vietnam.

These matters initially came before the Board of Veterans' Appeals on appeal from August 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied the Veteran's petition to reopen a previously denied claim of service connection for peripheral neuropathy of the lower extremities.  

The decision below addresses the Veteran's petition to reopen his previously denied claim of service connection for peripheral neuropathy of the lower extremities.  The merits of the underlying claim for peripheral neuropathy of the lower extremities is addressed in the remand that follows the decision.


FINDINGS OF FACT

1.  In a September 2004 rating decision, the RO denied the Veteran's petition to reopen a previously denied claim for service connection for peripheral neuropathy of the lower extremities.  The Veteran appealed the decision to the Board, which denied the claim in an October 2008 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims, which affirmed the Board's decision in a January 2010 memorandum decision which the Veteran did not further appeal.  That decision thus became final.

2.  Additional evidence received since the Board's October 2008 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for peripheral neuropathy of the lower extremities.



CONCLUSIONS OF LAW

1.  The October 2008 Board decision that denied the Veteran's petition to reopen his previously denied claim of service connection for peripheral neuropathy of the lower extremities is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  New and material evidence has been received since the Board's October 2008 denial, and the claim of service connection for peripheral neuropathy of the lower extremities is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

The Veteran is seeking to reopen a previous determination of the Board.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening the issue on appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Generally, a Board denial is final under 38 U.S.C.A. § 7104, and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The regulation applicable to this appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The RO originally denied service connection for peripheral neuropathy of the lower extremities in an April 1998 rating decision, on the basis that there was no evidence that the Veteran's peripheral neuropathy was etiologically linked to Agent Orange or otherwise to his time in service.  In a September 2004 rating action, the RO confirmed and continued the denial.  The Veteran appealed that denial to the Board, which denied the petition to reopen in an October 2008 decision. The Veteran appealed the Board's October 2008 decision to the Court, which issued a memorandum decision in January 2010 affirming the Board's decision.  Thus, the prior decisions are final.  38 U.S.C.A. §§ 7104, 7105.

The Veteran contends that he currently experiences peripheral neuropathy that is due to his exposure to herbicides while serving in the Republic of Vietnam.  At the time of issuance of the October 2008 Board decision, there was no medical evidence of record to substantiate the Veteran's claim that his peripheral neuropathy was "acute or sub-acute," as required for the presumption of service connection due to herbicide exposure under 38 C.F.R. §§ 3.307 and 3.309, or that the disorder otherwise developed due to herbicide exposure or his time on active duty.  

Since the October 2008 Board decision, the Veteran has submitted a letter from his private physician, dated in October 2009.  In that letter, the physician states that the Veteran has a "long standing history of severe acute and subacute transient peripheral neuropathy" that is a "chronic condition, and should be considered a permanent issue." For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence is new and material.  Thus, the claim of service connection for peripheral neuropathy of the lower extremities is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the issue of entitlement to service connection for peripheral neuropathy of the lower extremities is reopened.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for peripheral neuropathy of the lower extremities.

In the National Academy of Sciences' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  Since the amendment applies to claims pending before VA on or after September 6, 2013, it should be considered by the originating agency when making its determination.  

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the claimant suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of a complex disability such as peripheral neuropathy.  Id.; see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Thus, on remand, the Veteran must be afforded a VA examination in order to obtain a current diagnosis and etiological opinion based on both an examination and a thorough review of his claims file.  Specifically, the Veteran must be afforded examination by a qualified VA medical professional, to include particular attention to the private physician's October 2009 letter concerning the diagnosis of the Veteran's peripheral neuropathy.  In the report, the examiner must provide a medical nexus opinion addressing the relationship between any diagnosed peripheral neuropathy and the Veteran's conceded exposure to herbicides while stationed in the Republic of Vietnam on active duty.  The opinion must address whether the Veteran has peripheral neuropathy that is attributable to his exposure to herbicides or otherwise to his active military service.  Such an opinion is important in view of the evidence contained in the Veteran's post-service treatment records, which suggests that his current peripheral neuropathy may be etiologically linked to his time on active duty.  The examiner's opinion must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file.  A full explanation must be provided for all conclusions.  

In view of the foregoing, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA examination to determine the nature and etiology of any peripheral neuropathy found to be present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  The examiner's report must reflect consideration of the Veteran's documented medical history and assertions, to include particularly records of private treatment and examination.

The examiner must take a detailed history, conduct an examination, and provide an opinion as to whether it is as likely as not (50 percent probability or greater) that currently diagnosed peripheral neuropathy of the lower extremities is directly related to his period of military service, to include his known exposure to herbicides and/or whether peripheral neuropathy was manifested within the first post service year.  

The reviewer must specifically address the opinions of his private providers that the disorder could be linked to herbicide exposure (as stated in September 2003, August 2004, and March 2005 treatment records), as well as the Veteran's statements relating his current problems to his service, in the context of any negative opinion.  

The examiner must set forth the complete rationale for the opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  If an opinion cannot be rendered without resorting to speculation, the examiner must discuss in detail why an opinion cannot be offered.  A complete rationale for all opinions expressed must be provided.

2.  After completion of the above, re-adjudicate the Veteran's claim for entitlement to service connection for peripheral neuropathy of the lower extremities.  Such re-adjudication must also include consideration of any evidence received pursuant to this remand and the amended provisions of 38 C.F.R. §§  as they pertain to "early-onset peripheral neuropathy".  If any benefit sought is not granted in full, the Veteran and his representative must then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


